                                                                                    Case 3:20-cv-04018-WHA Document 6 Filed 11/17/20 Page 1 of 3



                                                                          1
                                                                          2
                                                                          3
                                                                          4                                 IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                              MICHAEL R. FRANCE,                                        No. C 20-4018 WHA (PR)
                                                                          8
                                                                                               Plaintiff,                               ORDER OF DISMISSAL WITH
                                                                          9                                                             LEAVE TO AMEND
                                                                                   v.
                                                                         10
                                                                              RON BLOOMFIELD; SANDERS;
                                                                         11   ARNOLD; KING; LAJUN; NELSON,
United States District Court




                                                                                               Defendants.
                               For the Northern District of California




                                                                         12
                                                                                                                       /
                                                                         13
                                                                         14                                                INTRODUCTION
                                                                         15             Plaintiff, a California prisoner proceeding pro se, filed this civil rights case under 42
                                                                         16   U.S.C. § 1983 against prison officials. He is granted leave to proceed in forma pauperis is in a
                                                                         17   separate order. For the reasons discussed below, the complaint is dismissed with leave to
                                                                         18   amend.
                                                                         19                                                  ANALYSIS
                                                                         20   A.        STANDARD OF REVIEW
                                                                         21             Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                                                         22   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                                         23   1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                                                         24   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                         25   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro
                                                                         26   se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                                                                         27   (9th Cir. 1990).
                                                                         28             Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                                   Case 3:20-cv-04018-WHA Document 6 Filed 11/17/20 Page 2 of 3



                                                                          1   claim showing that the pleader is entitled to relief." "Specific facts are not necessary; the
                                                                          2   statement need only '"give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          3   upon which it rests."'" Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          4   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          5   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          6   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                          7   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                          8   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
                                                                          9   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                                                                         10   at 1974.
                                                                         11           To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential elements:
United States District Court
                               For the Northern District of California




                                                                         12   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                                                                         13   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         14   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         15   B.      LEGAL CLAIMS
                                                                         16          Plaintiff, a frequent litigator in federal court, submitted a complaint that sets forth a
                                                                         17   confusing and seemingly self-contradictory narrative. He alleges that defendants unfairly placed
                                                                         18   him in segregation in December 2019 for five and a half weeks pending investigation into a fight
                                                                         19   at San Quentin State Prison. He alleges that he was moved to Pelican Bay State Prison, where he
                                                                         20   has been “ever since,” but the complaint and docket indicates that his current address is San
                                                                         21   Quentin. He alleges that defendants spread false information about him that endangered his life
                                                                         22   at San Quentin. He also alleges being that after he was released from segregation, other
                                                                         23   defendants sending him back to segregation immediately after for unrelated reasons, where he
                                                                         24   has remained for eight months, that defendants interfered with his court case and legal mail, and
                                                                         25   that defendants’ actions were based upon their personal dislike of him. It appears that some of
                                                                         26   these actions were taken while he was at Pelican Bay, but he indicates that all of the defendants
                                                                         27   are located at San Quentin. Plaintiff does not identify what claims he is bringing, separately
                                                                         28
                                                                                                                                2
                                                                                  Case 3:20-cv-04018-WHA Document 6 Filed 11/17/20 Page 3 of 3



                                                                          1   label and enumerate such claims, clarify which defendants he believes is liable for each claim, or
                                                                          2   identify the federal right associated with each claim. As pled, it is impossible to know which
                                                                          3   claims he is bringing against whom, or where, when and by whom each alleged violation of his
                                                                          4   rights took place. Plaintiff will be given leave to file an amended complaint to cure these
                                                                          5   deficiencies, if he can do so in good faith.
                                                                          6                                              CONCLUSION
                                                                          7           The complaint is DISMISSED with leave to amend. Within 28 days of the date this order
                                                                          8   is filed, plaintiff shall file an amended complaint in which he cures the deficiencies described
                                                                          9   above, if he can do so in good faith. The amended complaint must include the caption used in
                                                                         10   this order and the civil case number C 20-4018 WHA (PR) and the words FIRST AMENDED
                                                                         11   COMPLAINT on the first page. Because an amended complaint completely replaces the
United States District Court
                               For the Northern District of California




                                                                         12   original complaint, plaintiff must include in it all the claims he wishes to present. See Ferdik v.
                                                                         13   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the
                                                                         14   original complaint by reference. Failure to amend within the designated time and in accordance
                                                                         15   with this order will result in the dismissal of this case.
                                                                         16           It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the court
                                                                         17   informed of any change of address and must comply with the court's orders in a timely fashion.
                                                                         18   Failure to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                                                         19   Federal Rule of Civil Procedure 41(b).
                                                                         20           IT IS SO ORDERED.
                                                                         21
                                                                              Dated: November       17    , 2020.
                                                                         22                                                   WILLIAM ALSUP
                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                 3
